Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated November 15, 2021, has been received. By way of this reply, Applicant has amended claims 1, 88, 120, 123, and 125, and introduced new claims 222-225. 
Claims 1, 35, 61-62, 88-89, 91-92, 94, 96, 99, 101, 102, 120, 123, 125, 127, 134-138, 141, 143, 161, 164, 166, 168, 170, 178, 180-181, and 222-225 are pending. Claims 35, 61-62, 137-138, 141, 143, 161, 164, 166, 168, 170, 178, and 180-181 remain withdrawn from consideration.
Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, and 222-225 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 14, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, and 224-225 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant asserts that the disclosed examples provide sufficient support to make and use the claimed invention without undue experimentation. 
Applicant’s arguments have been considered fully but are not found to be persuasive.
The claims recite over one hundred potential antigens and over one hundred chemotherapeutic agents, creating thousands if not millions of possible combinations to treat virtually any cancer. Applicant's specification offers very little guidance as to which combinations should be used to treat any of the claimed cancers. The experiments described in the specification only relate to mouse melanoma models treated with GP100, Trp1, and Trp2 in combination with cyclophosphamide or anti-PD1 antibody. In practice, a personal of ordinary skill in the art would be required to experiment to find which combinations are functional in treating specific cancers, and which are not. Applicant has not demonstrated any guidance as to how to discern the correct combinations beyond undue trial and error.
While Applicant's experiments demonstrate that the claimed invention has utility, the test of enablement is whether or not undue experimentation is required to perform the claimed invention. Applicant's cited case law deals in assertions of utility, not enablement. 
Furthermore, the assays referred to in Applicant's specification at para. 00185-00205 deal with methods to measure arenavirus vector infectivity, not the efficacy of treating cancer. 

In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. This is because it is not reasonably predictable from the disclosure of one species, what other species will work, especially in the context of a complex and unpredictable art such as cancer treatment. MPEP 2164.03. 
For enablement to be satisfied, the disclosed methods of making and using the claimed invention must bear a reasonable correlation to the entire scope of the claim. Given the breadth of the claim, the limited working examples, and the unpredictability of the art, it would take undue trials and errors to practice the claimed invention.
This rejection is therefore maintained and extended to include new claims 224-225.
Applicant is invited to incorporate the subject matter of claims 222 and 223 into their respective parent independent claims in order to obviate this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer (US 20140050760 A1) in view of Bass (Cancer Immunol Immunother. 1998 Sep;47(1):1-12), and Moreno (Semin Oncol. 2015 Jun;42(3):466-73).
Applicant asserts that none of the cited references explicitly state all the elements of the instant claims, and the disclosed experiments in the specification show evidence of unexpected results.
withdrawn, and the following new grounds of rejection is issued:

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, and 222-225 are rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer 2015 (U.S. patent 10,722,564) in view of Bass (Cancer Immunol Immunother. 1998 Sep;47(1):1-12, cited previously), and Moreno (Semin Oncol. 2015 Jun;42(3):466-73, cited previously). 
Pinschewer 2015 teaches a tri-segmented arenavirus comprising one L segment and two S segments that has been engineered to carry an open reading frame in a position other than the wildtype position. (col. 3, lines 42-54). Pinschewer 2015 further teaches that said arenavirus is infectious and replication-deficient (col. 3, lines 55-67). 
Pinschewer 2015 further teaches that the open reading frame encodes an antigen derived from a tumor (col. 5, lines 13-21). Pinschewer 2015 also teaches that said antigen is expressed by the cell (col. 33, lines 1-12). Pinschewer 2015 also teaches that said antigen may be an oncogenic viral antigen (col. 33, lines 13-51). 
Pinschewer 2015 further teaches that the above arenavirus is useful in the treatment of cancer (col. 47, lines 35-60). Pinschewer 2015 also teaches that said cancer is melanoma (col. 34, line 61).
Pinschewer 2015 further teaches that the above arenavirus is derived from lymphocytic choriomeningitis virus (LCMV) (col. 6, lines 11-18), which is pertinent to claim 127.
Pinschewer 2015 further teaches that the above arenavirus may express one, two, three, four, or five antigens (col. 53, lines 48-55), which is pertinent to claim 91.

Pinschewer 2015 additionally contemplates the use of the above arenavirus as a pharmaceutical composition (col. 9, lines 8-10 and col. 19, lines 54-58). 
Pinschewer 2015 additionally contemplates the use of a second arenavirus particle using a different arenavirus composition (col. 58, lines 40-51), which is pertinent to claims 101-102.
Pinschewer 2015 further teaches that the above arenavirus may include viral proteins under the control of an arenavirus 5' or 3' UTR (col. 4, lines 8-42), which is pertinent to claims 123 and 224.
Pinschewer 2015 further teaches that the growth or infectivity of the above arenavirus is not affected by the heterologous open reading frame, which is pertinent to claim 134.
However, Pinschewer 2015 does not explicitly teach the chemotherapeutic agent cyclophosphamide or the administration of an anti-PD-1 antibody as an immune checkpoint inhibitor.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by Pinschewer 2015 is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan would be motivated to pursue combination therapies with cyclophosphamide and the arenavirus particle of Pinschewer 2015 based upon the teachings of Bass, and further combined with an anti-PD-1 antibody based upon the teachings of Moreno.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
In response to Applicant's arguments, the cited prior art teaches combinations between the claimed arenavirus and additional methods of treating cancer, as well as an expectation of greater than additive efficacy in cancer treatment. For this reason, the disclosed results are not unexpected. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant is invited to present evidence of results greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage in order to overcome this rejection. See MPEP 716.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,309,289 in view of Bass.

Claims 135 and 136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-129 of copending Application No. 15/775,360 in view of Bass. This is a provisional nonstatutory double patenting rejection.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 1-265 of copending Application No. 16/500,648 in view of Bass. This is a provisional nonstatutory double patenting rejection.

Applicant has requested that the above rejections be held in abeyance until an indication of allowable subject matter has been made in the instant application. As the claims are not currently in condition for allowance, the above rejections are therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644